Citation Nr: 1548533	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-14 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a higher rating for service-connected posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to August 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Des Moines, Iowa Department of Veteran Affairs (VA) Regional Office (RO) that awarded a higher 50 percent rating for PTSD from June 28, 2011.  In July 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's July 2015 videoconference hearing before the undersigned, he alleged that there were updated VA records of pertinent psychiatric treatment that remain outstanding.  Specifically, he indicated that there were records from March 2013 to the present of treatment from the VA Mason City Community Based Outpatient Center (CBOC) from Drs. Holbrook and Ramos.  A review of the record shows that, indeed the most recent VA treatment records in the file are dated in March 2013.  As any updated records have been alleged to be relevant to the present appeal, are constructively of record, and have not yet been associated with the Veteran's record, they must be secured.  In addition, the Board notes that the Veteran's record also does not include a copy of his discharge documents (i.e., a DD-214) or other personnel records confirming his exact dates of service.  Nothing of record indicates that such records are unavailable; therefore, they must be secured on remand as well.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate sources (e.g., the service department, the National Personnel Records Center, the Records Management Center, and any other appropriate location) to request a copy of all DD-214s from all periods of service.

2. Obtain updated records of all VA evaluations or treatment the Veteran has received for his PTSD, to specifically include all such records dated since March 2013 from the Mason City, Iowa VA CBOC.

3. Then, after conducting any additional development indicated by the records received, review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






